Citation Nr: 0103300	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2. Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, and from September 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied the veteran's claim of entitlement 
to service connection for individual unemployability, and a 
March 1999 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina that 
granted the veteran's claim of entitlement to service 
connection for PTSD at a 30 percent evaluation.


REMAND

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's service-
connected PTSD, and that the veteran is entitled to 
individual unemployability.

The Board notes that the veteran has submitted a letter from 
Surb Guram, M.D., dated January 1999.  In that letter, Dr. 
Guram indicates that he has treated the veteran for 
depression and severe PTSD, which was diagnosed in June 1998.  
However, there are no other medical records from this doctor 
in the veteran's claims file.

Similarly, there are also letters of record from the Columbia 
Vet Center and from Kathryn Pearson, M.S., R.N., C.S., both 
dated January 1999, which indicate that they have treated the 
veteran for PTSD and depression, however, there are no other 
medical records from the Vet Center or Ms. Pearson on file.

Further, recently, Congress amended 38 U.S.C.A. § 5107 (and 
amended or added other relevant provisions) to reflect that 
VA has a duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As such, the Board is of the opinion that further development 
in this case is required before a decision can be rendered.  
The above mentioned medical records should be obtained.  
Further, the RO should attempt to obtain any outstanding 
medical records that might relate to this disability, to 
determine what impact, if any, it does have on his 
unemployability.

Therefore, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his service-connected PTSD and 
encephalopathy since service.  After 
securing any necessary release(s), the 
RO should obtain these records, to 
specifically include all available 
records from Dr. Surb Guram, the 
Columbia South Carolina Vets Center, 
and Ms. Pearson.  If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. The RO should schedule the veteran for 
another psychiatric examination in 
order to determine the severity of the 
veteran's PTSD.  The examiner should 
be provided with, and should review, 
the claims file and a copy of this 
remand.  The examiner should be 
requested to provide an opinion as to 
the severity of the veteran's PTSD, 
and as well, an opinion as to the 
employment capacity of the veteran in 
light of this disorder.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


